Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 1 of 12




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF COLORADO


Karly Blanks,
                                                    Court File No.: 21-cv-27
                Plaintiff,
v.
                                                        COMPLAINT
Edmonds & Logue PC, and
CollectionCenter Inc.,                           JURY TRIAL DEMANDED

                Defendants.


                                          I.

                                 INTRODUCTION

1.    This is an action for damages, brought by Karly Blanks (“Plaintiff”) because of

      Defendants Edmonds & Logue PC (“Defendant Edmonds”) and Collection Center

      Inc. (“Defendant CCI”) violations of Plaintiff’s rights under the Fair Debt

      Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Fair

      Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq.

                                        II.
                                 JURISDICTION

2.    Jurisdiction of this court arises under 28 U.S.C. § 1331 (Federal Question), 28

      U.S.C. § 1337 (Commerce), 15 U.S.C. §1692k (FDCPA) and 15 U.S.C. § 1681(p)

      (“FCRA”).

3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the

                                          1
Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 2 of 12




     conduct at issue occurred in this District, the Plaintiff resides in this District, and

     Defendants conduct business in this District.

                                          III.

                                      PARTIES

4.   Plaintiff is an individual consumer currently residing in Colorado Springs, County

     El Paso, Colorado. Plaintiff was and is a “person” as defined under 15 U.S.C. §

     1681a(b), and is protected by and entitled to enforce the remedies of the FCRA and

     is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3), and is protected

     by and entitled to enforce the remedies of the FDCPA.

5.   Defendant Edmonds is a law firm is licensed to do business in the State of

     Colorado and has a principal place of business located at 6835 Sherman Street,

     Loveland, Colorado 80538. Defendant Edmonds regularly engages in the collection

     of consumer debts in the District of Colorado.       Defendant Edmonds regularly

     attempts to collect consumer debts alleged to be due another. Defendant Edmonds

     is, therefore, a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

     1692a(6).

6.   Defendant CCI, a collection agency headquartered in Wyoming at an address of 406 6th

     Street, Rawlins, Wyoming 82301. Defendant CCI is a “person” as defined in 15

     U.S.C. § 1681(a)(b); and is a “furnisher” of consumer information pursuant to 15

     U.S.C. § 1681s-2(b); and is a “debt collector” as that term is defined by the FDCPA,

     15 U.S.C. § 1692a(6).
                                           2
Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 3 of 12




                                           IV.

                            FACTUAL ALLEGATIONS

7.    Sometime in or about 2019 Plaintiff had surgery at UC Health.

8.    As a result of the medical services provided Plaintiff incurred a “debt” with UC

      Health as that term is defined at 15 U.S.C. §1692a(5).

9.    Plaintiff contracted with UC Health to pay for her outstanding debt via an

      automatic monthly payment.

10.   Several payments were made by Plaintiff to UC Health collection agent Defendant

      CCI for the medical debt via automatic monthly payments.

11.   Unbeknownst to Plaintiff the debt card Plaintiff used to make the monthly

      payment with had expired.

12.   Plaintiff never received notice from UC Health or Defendant CCI by mail nor did

      she receive any telephone notification from UC Health that her payments were not

      going through.

13.   As a result, the UC Health debt was transferred, assigned or sold to Defendant CCI

      for collection.

14.   On or about August 20, 2020, Plaintiff received a Summons and Complaint from

      Defendants related to a collection action initiated in El Paso County, Colorado.

15.   The Complaint asserted a balance owed of $912.00 as described in an attached

      Exhibit A.

16.   Included in the Summons and Complaint was notice of a court/hearing set for

                                            3
Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 4 of 12




      October 8, 2020 at 2:00PM.

17.   The collection complaint was dated August 8, 2020 and signed by attorney Jeffery

      M. Logue, a member of Defendant Edmonds law firm.

18.   Plaintiff was sent a Notice of Return Date by the El Paso County Court on August

      20, 2020 at the instruction of Defendants changing the time of the hearing to

      1:30PM.

19.   Included in the Notice of Return Date was the Court file number “20C36889.”

20.   Plaintiff called Defendant CCI on August 27, 2020 and spoke with Defendant

      CCI’s agent, Michelle, who stated that the full balance due was $1,003.18.

      Plaintiff was unable to make the payment over the telephone, so she mailed her

      check (#224) to Defendant CCI in the amount of $1,003.18 to Defendant CCI’s

      Colorado address (5819 Lockhead Ave., Loveland, CO 80538).

21.   Defendant CCI cashed Plaintiff’s check on or about September 4, 2020.

22.   Plaintiff checked her account with UC Health and received a receipt that stated

      Plaintiff had a zero balance.

23.   On or about September 4, 2020, Plaintiff checked her credit report and Defendant

      CCI was still reporting the debt on her profile as due and owing.

24.   On or about September 10, 2020, Plaintiff contacted the El Paso County Court to

      make sure the case 20C36965 was dismissed.

25.   The El Paso County Court confirmed the collection action case was not dismissed

      and the hearing set for October 8, 2020 was still on the docket.

                                            4
Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 5 of 12




26.   Plaintiff immediately made a telephone call to Defendant CCI and again spoke

      with Defendant CCI’s agent, Michelle, who stated that Plaintiff’s account still had

      a balance of $330.00.

27.   Plaintiff disputed the amount with Defendant CCI’s agent and was transferred to

      Defendant CCI’s supervisor, Nicole (970-699-7048), who stated that if Defendant

      CCI’s agent, Michelle, had quoted Plaintiff the full amount as $1003.18 then the

      amount would be honored.

28.   Defendant CCI’s agent, Nicole, called Plaintiff (call back reference number

      669884), and told her that she (Nicole) had reviewed the audio recording of the

      call Plaintiff had with Defendant CCI’s agent, Michelle, and verified that the total

      amount that the agent quoted Plaintiff was in total $1,003.18.

29.   Defendant CCI’s agent, Nicole, stated that Plaintiff would receive an email

      confirmation that the debt was resolved.

30.   Plaintiff has yet to receive this promised email.

31.   Then on September 14, 2020, Plaintiff received a collection call from Defendant

      CCI’s agent, Michelle, indicating that Plaintiff still had a remaining balance on the

      account.

32.   Plaintiff immediately disputed the information and reiterate her conversation with

      Defendant CCI’s agent, Nicole.

33.   Plaintiff then called Defendant CCI’s agent, Nicole, and left a voicemail message

      requesting an immediate call back.

                                             5
Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 6 of 12




34.   Plaintiff contacted the County Court and was told that the case had not been

      dismissed and the hearing was still on for October 8, 2020.

35.   Defendant Edmonds failure to dismiss the case with the Court was in violation of

      15 U.S.C. §1692f and §1692d.

36.   On October 8, 2020, Plaintiff missed a day of work (costing her $250.00) as she

      had to appear at the El Paso County Courthouse in Colorado Springs, Colorado.

37.   At the 1:30PM hearing the Judge told Plaintiff that the case number provided by

      Defendant in the Notice of Return Date of 20C36889 did not exist in the El Paso

      County Court system.

38.   Plaintiff went on to explain to the Judge the situation with the account with

      Defendants and that she was told that the account was paid in full.

39.   The Judge told Plaintiff to file her answer and send a copy to Defendants.

40.   On October 8, 2020, Plaintiff paid $80.00 and filed her Answer to the Summons

      and Complaint disputing that any balance was due and owing.

41.   Plaintiff’s Answer was filed stamped by the El Paso County Court clerk and

      assigned case # 20C36965 on October 8, 2020.

42.   Plaintiff’s Answer was sent to Defendant Edmonds via certified mail that cost

      Plaintiff an additional $11.30.

43.   After the October 8, 2020 hearing in El Paso County Court Plaintiff checked her

      credit profile and saw that Defendant CCI was still reporting the account with a

      balance.

                                            6
Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 7 of 12




44.   On or about October 23, 2020, Plaintiff sent a letter to the national credit reporting

      agencies of Equifax Information Services LLC (“Equifax”), Trans Union LLC (“Trans

      Union”), and Experian Information Solutions Inc. (“Experian”), disputing inaccurate

      information in her credit report, specifically the account balance and the statement that

      the account was “Settled-Less Than Full BLNC,” currently being reported by

      Defendant CCI.

45.   The credit reporting agencies sent the dispute to Defendant CCI, instructing them to:

      review all information provided by the credit reporting company; verify the accuracy

      of the information; provide a response to the dispute; and update their records and

      systems, as necessary.

46.   Despite Plaintiff’s attempts at urging Defendant CCI to remove the inaccurate

      statement that the account had been paid / settled for less than the full balance it

      continued to report to Trans Union that Plaintiff had settled her account for less than

      the full balance causing Plaintiff credit issues.

47.   Defendant CCI violated 15 U.S.C. § 1681s-2(b) when it failed to conduct a

      reasonable investigation into Plaintiff’s dispute and by failing to review all relevant

      information available to it and documentation provided by Plaintiff, and failing to

      update and/or remove the inaccurate account status and balance or, in the alternative,

      to report the account as “disputed” by changing the Metro II CCC (Compliance

      Condition Codes) Code to “XB.”




                                               7
Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 8 of 12




48.   Defendants eventually move to dismiss the bogus collection action in El Paso

      County Court after it received Plaintiff’s answer.

49.   However, Defendants sought dismissal of the collection action against Plaintiff

      without prejudice despite knowing that there is nothing further owed by Plaintiff.

50.   Defendant’s failure to dismiss the El Paso County Court collection action with

      prejudice has caused Plaintiff fear and anxiety that Defendants may attempt to

      collect this same debt from Plaintiff in the future.

51.   Defendants illegal collection conduct has caused Plaintiff to suffer out of pocket loss

      and emotional distress damages in excess of $5000.

52.   As a result of Defendants’ aforementioned violations, Plaintiff has suffered damaged

      to her credit profile/score, reduced credit opportunity, emotional distress,

      embarrassment, frustration, and anxiety constituting actual damages pursuant to 15

      U.S.C. § 1681o(a)(1), § 1681n and § 1692k.

53.   Plaintiff is entitled to attorney’s fees and costs from Defendants pursuant to 15

      U.S.C. § 1681o(a)(2), § 1681n and § 1692k.

                                            VII.

                                    CAUSES OF ACTION

                                         COUNT I.

            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT –
               15 U.S.C. § 1681 et seq. – AGAINST DEFENDANT CCI

40.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.
                                             8
Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 9 of 12




41.   Defendant CCI violated 15 U.S.C. § 1681s-2(b) by failing to conduct a reasonable

      investigation with respect to the disputed information, failing to review all relevant

      information available to it and documentation provided by Plaintiff, and failing to

      update and/or remove the inaccurate account status and balance or, in the alternative,

      to report the account as “disputed” by changing the Metro II CCC (Compliance

      Condition Codes) Code to “XB.”

42.   As a result of Defendant CCI’s violations of the FCRA, Plaintiff has suffered actual

      damages not limited to out-of-pocket expenses, detriment to her credit rating,

      emotional distress, embarrassment, mental anguish, anxiety, and humiliation in an

      amount to be determined at trial.

43.   Defendant CCI’s conduct, actions, and inactions were willful, rendering it liable for

      damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

44.   Alternatively, Defendant CCI’s violations were negligent, rendering it liable for

      damages under 15 U.S.C. § 1681o.

45.   Plaintiff is entitled to recover actual damages, statutory and punitive damages, and

      costs and attorney’s fees from Defendant CCI in an amount to be determined by the

      Court pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                          COUNT II.

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT –
           15 U.S.C § 1692 et seq. – AGAINST BOTH DEFENDANTS

46.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.
                                             9
Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 10 of 12




47.   Defendants Edmonds and CCI violated 15 U.S.C. § 1692d because it harassed the

      Plaintiff by failing to dismiss the El Paso County Court collection case against Plaintiff

      with prejudice before she had to appear at the hearing, file and Answer and by willfully

      attempting to collect a debt it knew was paid in full.

48.   Defendants violated 15 U.S.C. §1692f by using unfair means to collection the already

      paid medical debt from Plaintiff.

49.   Defendant Edmonds violated 15 U.S.C. §1692e when it misrepresented to Plaintiff that

      there was a Court file number assigned to Plaintiff’s case.

50.   Defendant CCI violated 15 U.S.C. §1692e when it misrepresented that Plaintiff’s debt

      was settled for less than the full balance.

51.   Pursuant to 15 U.S.C. § 1692k(a), Plaintiff is entitled to recover from Defendants

      actual damages, including but not limited to out-of-pocket damages, mental anguish

      and emotional distress, statutory damages of $1,000.00, costs, and reasonable

      attorney’s fees.

                                      TRIAL BY JURY

52.   Plaintiff is entitled to, and hereby demands, a trial by jury. US Const. amend. VII;

      Fed. R. Civ. P. 38.




                                               10
Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 11 of 12




                              REQUEST FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendants for:

       actual, statutory and punitive damages, and costs and attorneys’ fees for Defendant
        CCI’s violations of the FCRA, pursuant to 15 U.S.C §§ 1681n and 1681o, in an
        amount to be determined at trial;
       actual and statutory damages plus attorney fees and costs for Defendants
        Edmonds and CCI’s violations of the FDCPA pursuant to 15 U.S.C. § 1692k;
        and
       for such other and further relief as the Court may deem just and proper.


Dated this 6th day of January, 2021.

                                            Respectfully submitted,


                                            By: s/Thomas J. Lyons Jr.

                                            Thomas J. Lyons Jr., Esq.
                                            MN Attorney I.D. #: 0249646
                                            CONSUMER JUSTICE CENTER P.A.
                                            367 Commerce Court
                                            Vadnais Heights, MN 55127
                                            Telephone: 651-770-9707
                                            Facsimile: 651-704-0907
                                            tommy@consumerjusticecenter.com

                                            ATTORNEY FOR PLAINTIFF




                                           11
Case 1:21-cv-00027-KMT Document 1 Filed 01/06/21 USDC Colorado Page 12 of 12




    VERIFICATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF

      I, Karly Blanks, declare under penalty of perjury, as provided for by the laws of the
United States, 28 U.S.C. § 1746, that the following statements are true and correct:

1. I am a Plaintiff in this civil proceeding.
2. I have read the above-entitled civil Complaint prepared by my attorneys and I believe that
   all of the facts contained in it are true, to the best of my knowledge, information and belief
   formed after reasonable inquiry.
3. I believe that this civil Complaint is well grounded in fact and warranted by existing law or
   by a good faith argument for the extension, modification, or reversal of existing law.
4. I believe that this civil Complaint is not interposed for any improper purpose, such as to
   harass any Defendant, cause unnecessary delay to any Defendant, or create a needless
   increase in the cost of litigation to any Defendant(s), named in the Complaint.
5. I have filed this civil Complaint in good faith and solely for the purposes set forth in it.



       Dated:_Jan. 6, 2021                 s/Karly Blanks
                                           Karly Blanks
                                           2865 Warrenton Way
                                           Colorado Springs, CO 80922




                                               12
